Case 1:20-cr-00166-CMA-GPG Document 43 Filed 09/02/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Criminal Action No. 20-cr-00166-CMA-GPG

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  ANGELINA MAESTAS,

         Defendant.


       ORDER ADOPTING AND AFFIRMING AUGUST 7, 2020 RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #36). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Count One of the Indictment which

  charged violations of 18 C.R.S. § 1512(b)(1), knowingly attempt to intimidate, threaten,

  corruptly persuade, and engage in misleading conduct and intent to influence, delay,

  and prevent the testimony of a witness in an official proceeding. The Court also notes

  that Defendant consented to Magistrate Judge Gallagher advising her with regard to her

  Constitutional rights and her rights pursuant to Rule 11 of the Federal Rules of Criminal

  Procedure. Magistrate Judge Gallagher conducted the Rule 11 hearing on August 7,

  2020, at which time he appropriately advised the Defendant of her rights and made

  inquiry as to the Defendant’s understanding of the charges, the terms of the plea
Case 1:20-cr-00166-CMA-GPG Document 43 Filed 09/02/20 USDC Colorado Page 2 of 2




  agreement, the voluntariness of her plea, and of the consequences of pleading guilty.

  Based on that hearing Magistrate Judge Gallagher recommended that the District Court

  Judge accept Defendant's plea of guilty to Count One of the Indictment.

        Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

        1.     Court Exhibits 1 and 2 are accepted and admitted.
        2.     The plea as made in open court on August 7, 2020, is accepted and the
               Defendant is adjudged guilty of violations of 18 C.R.S. § 1512(b)(1),
               knowingly attempt to intimidate, threaten, corruptly persuade, and engage
               in misleading conduct and intent to influence, delay, and prevent the
               testimony of a witness in an official proceeding.


        DATED: September 2, 2020


                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             2
